Citation Nr: 1456290	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  14-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1985 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In another rating decision dated May 2014, the Veteran was declared incompetent to handle the disbursement of his VA benefits, effective May 3, 2014. 

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Veteran has waived RO consideration of evidence he submitted at the time of the hearing.  See 38 C.F.R. §§ 19.37 and 20.1304 (2014). 

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's service connected disability is of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Legal Criteria and Analysis

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran is currently service connected for PTSD, rated as 70 percent disabling.  As such, the Veteran currently meets the schedular rating threshold for consideration of a TDIU.  38 C.F.R. § 4.16(a).

The evidence establishes that the Veteran is not working currently and has not been gainfully employed at least since 2005, and has not reported income to the IRS at least since that time.  The Veteran has been receiving Social Security Administration (SSA) disability based upon both service-connected PTSD symptoms, and nonservice-connected low back disability, since October 2010.  

The claims file is extensive.  Therefore, for purposes of this determination, the Board focused on the relevant inquiry noted above, and reviewed the following pertinent evidence in date order:  SSA disability determination with competency opinion dated September 2010; VA rating decision dated August 2012; VA Vocational, Rehabilitation and Employment (VR&E) determination dated June 2013; a VA Disability Benefits Questionnaire (DBQ) from a private psychiatrist, dated November 2013; the most recent VA examination dated January 2014, which evaluated the severity of the Veteran's PTSD; and Veteran hearing testimony dated July 2014.  

In September 2010, the Veteran applied for SSA disability compensation.  When asked by the SSA psychologist, "what do you think prevents you from working?", the Veteran responded, "anger".  Anger management or control problems were acknowledged by the Veteran, who indicated frequent outbursts.  He reported ongoing struggles with verbal and physical aggression, becoming verbally aggressive "with anyone."  He acknowledged physical confrontations, the last of which was with his son one year prior. He reported he was arrested and charged with domestic violence, and the charge was dropped to trespassing.  He acknowledged road rage, and was "arrested twice for assault, but the charges were dropped."  The Veteran reported that social activities were avoided, and he did not have relationships due to irritability, difficulty with authority, and a tendency to isolate.  

Regarding work related performance, the SSA psychologist noted the Veteran's ability to comprehend uncomplicated verbal instructions appeared intact, and his awareness and mental capacity to follow through with instructions and successfully complete assigned tasks appeared adequate.  At that time, he also was determined capable of managing benefit payments in his own interest.  The SSA psychologist concluded that the Veteran had the capacity to remember locations and work like procedures, as well as the ability to understand and remember detailed instructions; the mental facility to carry out instructions, pay attention to procedures, and sustain a normal routine without extraordinary supervision; that he may have difficulty with more complex issues, and can adhere to required standards of neatness.  She found, however, the Veteran's facility for interacting with others (co-workers), for responding to supervision, and for maintaining socially appropriate behavior in the workplace were moderately to markedly limited by frustration and tolerance difficulties. The Veteran's facility to acclimate to basic changes in the work place also was moderately to markedly limited by inflexibility and difficulty adjusting to circumstances.  Based on the evaluation, the Veteran was granted SSA benefits due to PTSD symptoms, depression and his back disability.

In August 2012, the Veteran was granted service connection for PTSD, rated as 70 percent disabling, based on symptoms such as difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, depressed mood, and suspiciousness.  An addendum VA medical opinion also dated August 2012, indicated the Veteran experienced additional symptoms (avoiding dark, avoiding shows about sexual assault, car accidents, and death), anxiety, difficulty adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships that could be attributed to PTSD. The examiner noted that the Veteran's lack of interest in activities, chronic sleep impairment and suicidal ideation could be attributed equally to both PTSD and his diagnosis of major depression, which he noted was as least as likely proximately due to his PTSD as the Veteran had been exhibiting PTSD and major depressive disorder symptoms simultaneously and concurrently.

In June 2013, the Veteran applied for VA VR&E benefits.  He reported his employment history, stating he had not participated in any employment since 2009 and prior; he was self-employed from 2005 through 2009, but did not report any earned income.  The self-employment was ended due to constant conflicts with customers that he was not able to appropriately resolve due to the negative effects of his service connected PTSD.  The Veteran worked as a satellite installer for Direct TV, with a monthly salary of $3,500 from November 2004 to March 2005, but was fired from that employment.  The Veteran reported being employed by U-Haul, with a monthly salary of $1,400 from February 2004 to July 2004, and was again fired from that position.  He worked as a respiratory therapist from May 1996 to August 1998, with a monthly salary of $4,000, but developed an addiction to methamphetamine that led to the job ending.  Again, the Veteran reported that his PTSD led to poor job performance, missed work time, substandard co-worker and supervisor relationships, poor customer relationships, and continuing individual
unemployability.  Based on the medical documentation, the information presented during the initial evaluation, and the personal presentation of the Veteran during initial evaluation, it was the opinion of the Vocational Rehabilitation Counselor that the Veteran was determined not feasible for employment due to the past and current degree of his PTSD condition and associated behaviors.  The Veteran was not found to have any unmet independent living needs at that time.

In November 2013, the Veteran obtained a DBQ from his private psychiatrist.  She noted his PTSD symptoms and determined the Veteran was not competent to handle his financial affairs.  This opinion served as a basis for the VA Incompetency determination dated May 2014, noted at the introduction of this opinion.

In January 2014, his most recent VA examination, the examiner indicated the Veteran continued to meet occupational and social impairment criteria that closely approximated the 70 percent disability rating.  He was still unemployed and had been on Social Security disability for PTSD, depression, and his back.  The Veteran's highest grade was noted as technical/trade school.  He also had dyslexia and ADHD, and struggled with reading.  The VA examiner noted a history of suicidal ideation.  Referring back to clinical treatment records from July 2010, the Veteran had been seen for suicidal ideation due to depression from financial and housing troubles, and a lot of dysthymia.  He noted a history of alcohol and substance abuse.  Citing a PTSD consult from August 2011, Axis IV issues were noted as medical, financial stressors, relationship and anger issues, isolation, unemployment and readjustment issues, and housing issues.  In January 2013, clinical records reflected anger management issues, including road rage in which he pursued the individual and assaulted him, and reported physical violence in his relationships, verbal abuse and mistrust.  He reported paranoia around people.  The Veteran had been arrested approximately 7 times, most relating to drug possession and dealing.  Notes from his treating psychiatrist indicated some symptoms were under better control due to medication.  

At his hearing in July 2014, the Veteran testified that he had not had gainful employment since 2005, which is the last year he had a record of income.  He stated he started a handyman service but did not make much money because his depression would interfere and he would lose jobs.  He also testified that he started a gutter making business but never actually produced any product or income from that endeavor.  He testified that when his PTSD symptoms and depression "act up", he will purposely force himself to stay up to avoid nightmares.  Then, he will be exhausted and sleep for a couple days and may or may not still be depressed.  The Veteran also testified to an episode of hypervigilance at his home involving a friend and his nephew in which he expected them to attack him.  He also described being "stuck", with things going on in his head but unable to act. The episodes would last a week and occur monthly, at a minimum.  The Veteran summarized that the problem was not that he couldn't work, he just wouldn't show up or call during these episodes.  Inevitably, he had problems with his boss or co-workers due to anger.
 
Taken as a whole, the evidence is at least in relative equipoise as to whether the Veteran's service-connected PTSD symptoms render him unemployable.  The Veteran has consistently reported his unemployment history.  The Board notes that the SSA psychiatric evaluation reflects the Veteran's ability to comprehend uncomplicated verbal instructions appeared intact, and his awareness and mental capacity to follow through with instructions and successfully complete assigned tasks appeared adequate.  However, his ability to interact with others (co-workers), supervision, maintain socially appropriate behavior and acclimate to basic changes in the work place were all moderately to markedly limited by frustration, tolerance, inflexibility, and/or issues with authority.  The VA VR&E counselor also concluded the Veteran was infeasible for rehabilitation for employment due to his service-connected disability.   

The Veteran's education and training, which is pertinent evidence in a claim for a TDIU, reflects 2 years of technical training as a respiratory therapist.  However, he has not been employed in that capacity for at least 9 years, and it is arguable whether he would be able to sustain such employment again given the difficulties he experiences working with others.  In fact, the Vocational Rehabilitation counselor noted his formal education was now obsolete and would not applicable to current employment.  Finally, the Veteran's reported attempts at self-employment also have been short-lived due to anger and frustration which he reported were due to his PTSD symptoms.

While the Veteran currently receives treatment for his PTSD, the Veteran's hearing testimony indicates that his ability to manage symptoms is limited due to the apparently unpredictable nature of the symptoms, such as hypervigilance and withdrawal, the effects of which can last for days at a time.

The Veteran's claims file contains a variety of evidence reflecting a number of life issues, including evidence of drug abuse and dealing, prison time, psychiatric hospitalization, and homelessness.  At times the Veteran has presented as quite capable of functioning, with articulate communication and clear thinking.  However, the only evidence pertinent to the Board's decision is whether or not the Veteran's service-connected symptoms, alone, are of sufficient severity to preclude the Veteran from obtaining and maintaining gainful employment. 

Based on the evidence of record which establishes that the Veteran's service-connected PTSD symptoms of anger outbursts, irritability, volatility, and social withdrawal cause, to a significant degree, an inability to engage in effective work or social relationships, where attempts to work independently have resulted in marginal employment at best, and that the Veteran has a current disability rating of 70 percent, the Board finds the Veteran's service-connected PTSD disability renders him unemployable, and entitlement to TDIU is warranted.  

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and resolves any reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Accordingly, the Veteran's claim for TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


